DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0105056 by Fan et al. (Fan hereinafter) in view of US 2021/0313687 by Choi.


Regarding claim 1, Fan discloses a vehicle, the vehicle [see at least Figures 2A-2B, (200)] comprising: a power acceptor apparatus [see at least Figure 5, (510)-(560)], 
Fan fails to disclose that the power acceptor apparatus comprises a spherical shape.  However, Choi discloses this limitation [see at least Figure 2, (211) and (212)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a spherical shaped acceptor apparatus so as to increase the angles at which the acceptor apparatus can receive wireless signals, thus increasing the likelihood that the acceptor apparatus can receive a transmitted power wave.

Regarding claim 2, Fan in view of Choi teaches the vehicle of claim 1.
Choi discloses wherein the spherical shape is substantially hemi-spherical [see at least Figure 2, (212)].

Regarding claim 3, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses wherein the vehicle further comprises a wireless power provider that wirelessly transfers power to another power acceptor apparatus of another vehicle.

Regarding claim 4, Fan in view of Choi teaches the vehicle of claim 1, wherein the vehicle further comprises a wireless power provider that wirelessly transfers power from the power acceptor apparatus to another power acceptor apparatus [see at least Figure 3, (340)].

Regarding claim 7, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses wherein the wireless wave is from a power provider of a base station [see at least paragraph 0003, “wirelessly charged while stopped at charging stations”].

Regarding claim 8, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses wherein the wireless wave is from a power provider of another vehicle [see at least Figure 3, (340)].

Regarding claim 9, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprises another power acceptor apparatus [see at least Figure 5, (510)-(560)].

Regarding claim 10, Fan in view of Choi teaches the vehicle of claim 1.
Choi discloses the vehicle further comprises another power acceptor apparatus, wherein the another power acceptor apparatus is a substantially spherical shape [see at least Figure 2, (211) and (212); acceptors can be this shape].

Claims 5-6 and 11 /are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0105056 by Fan et al. (Fan hereinafter) in view of US 2021/0313687 by Choi in further view of US 2020/0151798 by Sim et al. (Sim hereinafter).

Regarding claim 5, Fan in view of Choi teaches the vehicle of claim 1.
Fan in view of Choi fails to teach wherein the vehicle is an unmanned vehicle.  However, Sim discloses this limitation [see at least paragraph 0063].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the system in an unmanned vehicle, as this is merely a substitute vehicle that is known, which would allow the vehicle to remain powered or distribute power without user intervention, thus saving time.

Regarding claim 6, Fan in view of Choi teaches the vehicle of claim 1.
Fan in view of Choi fails to teach wherein the vehicle is an autonomous vehicle.  However, Sim discloses this limitation [see at least paragraph 0063].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the system in an autonomous vehicle, as this is merely a substitute vehicle that is known, which would allow the vehicle to remain powered or distribute power without user intervention, thus saving time.

Regarding claim 11, Fan in view of Choi teaches the vehicle of claim 1.
Fan in view of Choi fails to teach the vehicle is an aerial-based vehicle or water-based vehicle.  However, Sim discloses this limitation [see at least paragraph 0063].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the system in an air-based or water-based vehicle, as this is merely a substitute vehicle that is known, thus expanding the usefulness of the system by including more types of vehicles.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0105056 by Fan et al. (Fan hereinafter) in view of US 2021/0313687 by Choi in further view of US 2020/0177026 by Sosinov et al. (Sosinov hereinafter).

Regarding claim 12, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: receiving instructions to move to a geographic position in order to accept the wireless wave for generating power.  However, Sosinov discloses this limitation [see at least paragraph 0072].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.

Regarding claim 13, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: sending information that comprises a first geographic position of the vehicle; and based on the sending of the information, receiving instructions to move to a second geographic position in order to accept the wireless wave for generating power.  However, Sosinov discloses this limitation [see at least paragraph 0072].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0105056 by Fan et al. (Fan hereinafter) in view of US 2021/0313687 by Choi in further view of US 2019/0294173 by Szubbocsev.

Regarding claim 14, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: sending information that comprises a battery charge level of the vehicle; and based on the sending of the information, receiving instructions to move to a second geographic position in order to accept the wireless wave for generating power.  However, Szubbocsev discloses factoring battery level in navigation to a charging station [see at least paragraph 0035; paragraph 0038, “monitor the SOC”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area while utilizing various parameters to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.

Regarding claim 17, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: sending information that comprises a wind information associated with a geographic position of the vehicle; and based on the sending of the information, receiving instructions to move to a second geographic position in order to accept the wireless wave for generating power.  However, Szubbocsev discloses factoring wind conditions in navigation to a charging station [see at least paragraph 0010, “wind speed”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area while utilizing various parameters to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.


Regarding claim 18, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: sending information that comprises geographic conditions associated with a terrain near the vehicle; and based on the sending of the information, receiving instructions to move to a second geographic position in order to accept the wireless wave for generating power.  However, Szubbocsev discloses factoring terrain conditions in navigation to a charging station [see at least paragraph 0010, “a depth of snow, or any environmental or road conditions”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area while utilizing various parameters to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.

Regarding claim 19, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: sending information that comprises a power requirement for the vehicle; and based on the sending of the information, receiving instructions to move to a second geographic position in order to accept the wireless wave for generating power.  However, Szubbocsev discloses factoring power requirements in navigation to a charging station [see at least paragraph 0031, “power required”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area while utilizing various parameters to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.

Regarding claim 20, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: sending information that comprises a time requirement associated with the vehicle; and based on the sending of the information, receiving instructions to move to a second geographic position in order to accept the wireless wave for generating power.  However, Szubbocsev discloses factoring time requirements in navigation to a charging station [see at least paragraph 0031, “time required”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area while utilizing various parameters to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0105056 by Fan et al. (Fan hereinafter) in view of US 2021/0313687 by Choi in further view of US 2019/0294173 by Szubbocsev and US 2014/0197787 by Mashinsky et al. (Mashinsky hereinafter).

Regarding claim 15, Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: sending information that comprises a configuration of the power acceptor apparatus; and based on the sending of the information, receiving instructions to move to a second geographic position in order to accept the wireless wave for generating power.  However, Szubbocsev discloses utilizing various factors in navigation to a charging station [see at least paragraphs 0010, 0031, 0035 and 0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area while utilizing various parameters to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.
Fan in view of Choi in further view of Szubbocsev fails to teach a factor is a configuration of the power acceptor apparatus.  However, Mashinsky discloses this is a factor in wireless power charging [see at least paragraph 0021].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a configuration of the power acceptor apparatus to determine which charging station to navigate to, so as to utilize the best charging station for charging the system, thus reducing charging time and preventing overloaded circuits.

Regarding claim 16. , Fan in view of Choi teaches the vehicle of claim 1.
Fan discloses the vehicle further comprising: one or more processors [see at least Figure 1, (16)]; and memory coupled with the one or more processors [see at least Figure 1, (28)], the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations [see at least paragraphs 0020-0021].
Fan in view of Choi fails to teach comprising: sending information that comprises a charging rate based on the wireless wave; and based on the sending of the information, receiving instructions to move to a second geographic position in order to accept the wireless wave for generating power.  However, Szubbocsev discloses utilizing various factors in navigation to a charging station [see at least paragraphs 0010, 0031, 0035 and 0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to instruct the vehicle to move to a charging area while utilizing various parameters to prevent the vehicle from fully draining the battery, thus allowing the vehicle to remain operational.
Fan in view of Choi in further view of Szubbocsev fails to teach a factor is a charging rate based on the wireless wave.  However, Mashinsky discloses this is a factor in wireless power charging [see at least paragraph 0021].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a configuration of the charging rate based on the wireless wave to determine which charging station to navigate to, so as to utilize the best charging station for charging the system, thus reducing charging time and preventing overloaded circuits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greason (US 2020/0195057) discloses a hemispherical antenna for wireless power.
Waters (US 2019/0184842) discloses various locations for wireless charging stations and navigation to those locations.
Park et al. (US 2013/0043738) discloses energy sharing between wireless power devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836